Citation Nr: 1335121	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  07-37 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a removal of a vocal cord polyp, claimed as a sore throat, including due to exposure to irritants, or secondary to service connected asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 2004 to October 2004, to include service in Kuwait, followed by Reserve duty.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The matter was remanded by the Board in July 2011.

Virtual VA and VBMS have been reviewed in connection with this claim.  No additional pertinent documents are located therein.

While on appeal, the RO granted the issue of entitlement to service connection for asthma, with hoarseness, congestion, and bronchitis in April 2012, which represents a full grant of the benefit sought, and as such this issue is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The Veteran initially claimed entitled to service connection for a "sore throat" as secondary to asthma.  The January 2007 rating decision denied entitlement to service connection for a polyp, vocal chord, claimed as sore throat.  Information has suggested, as will be detailed below, that hoarseness is in part a residual of polyp removal, which it is argued is due to asthma or exposure to irritants.


FINDING OF FACT

The Veteran's residuals of a removal of a vocal cord polyp, claimed as a sore throat, is shown by the evidence to more likely than not related to service, including due to exposure to irritants, or secondary to service connected asthma.



CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for residuals of a removal of a vocal cord polyp, claimed as a sore throat, including due to exposure to irritants, or secondary to service connected asthma have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran asserts that he has a vocal cord polyp, claimed as sore throat that is related to his service-connected asthma.  He has also asserted that it is related to an exposure to irritants from his service in the Persian Gulf.  There is evidence suggesting that each theory may have some supporting evidence, resulting ultimately in the allowance of this claim.

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2013); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Evidence on file suggests that the Veteran noted breathing difficulties and complaints of a sore throat and hoarseness during and shortly after service in Kuwait.  He received treatment during service and in the immediate post service period.  As noted, service connection has been granted for asthma with hoarseness, congestion, and bronchitis. 

Records show that in the immediate post-service period it was noted that there was a polyp on the vocal cord.  This was subsequently removed.  There were findings of post-service dysphonia, noted likely due to irritant exposure.  Such finding was made in October 2005.

Additionally, evidence of record, specifically a November 2011 VA examination report reflects "diagnoses" to include hoarseness and congestion.  In addition, the examiner indicated that the Veteran had a diagnosis of a benign neoplasm, and had vocal chord polyps, for which he underwent a polypectomy in 2004, and had a surgery in November 2011.  The examiner indicated that hoarseness was a residual condition of the benign neoplasm, referencing the vocal polyp.  The Veteran was awarded service-connection for asthma with the hoarseness in April 2012.  Therefore, the first and second Wallin elements have clearly been satisfied.  

What remains to be established is whether the Veteran's polyp with hoarseness was caused or aggravated by his service-connected asthma.  The November 2011 VA examiner opined that it was at least as likely as not that hoarseness, congestion, and bronchitis were related to diagnosed asthma.  He reasoned that there was clearcut onset documented, consistent with history, and continued symptoms consistent with asthmatic condition and pulmonary function tests.  Hoarseness was considered a manifestation of the residuals of the polypectomy, and as such, the Board finds it also is at least as likely as not related to the diagnosed asthma.

Because each of the three Wallin elements has been met, service connection for a respiratory disorder, characterized by vocal chord polyp, and its residuals manifested by such symptoms as hoarseness, is warranted.


ORDER

Service connection for residuals of a removal of a vocal cord polyp, claimed as a sore throat, including due to exposure to irritants, or secondary to service connected asthma is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


